                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:20-CV-00168-KDB-DSC

       JASON W. HAGGARD,

               Plaintiff,

               v.                                              ORDER

       TODD R ELLIS ET AL.,

               Defendants.



       THIS MATTER is before the Court on Defendants’ Motion to Dismiss (“Motion”)

(Doc. No. 11); the parties’ briefs on the Motion; and the Magistrate Judge’s Memorandum and

Recommendation (“M&R”) (Doc. No. 13), which recommends that the Motion be DENIED.

The Defendant has not filed an objection to the M&R, and the time for doing so has expired.

Fed. R. Civ. P. 72(b)(2).

                                     I.      BACKGROUND

        No party has objected to the Magistrate Judge’s statement of the factual and procedural

background of this case. Therefore, the Court adopts the facts as set forth in the M&R. See

Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (explaining the Court is not required to review,

under a de novo or any other standard, the factual or legal conclusions of the magistrate judge to

which no objections have been raised).

                               II.        STANDARD OF REVIEW

        A district court may designate a magistrate judge to “submit to a judge of the court

 proposed findings of fact and recommendations for the disposition” of dispositive pretrial

 matters, including motions to dismiss. 28 U.S.C. § 636(b)(1). Any party may object to the

                                                    1

      Case 5:20-cv-00168-KDB-DSC Document 14 Filed 01/27/21 Page 1 of 3
magistrate judge's proposed findings and recommendations, and the court “shall make a de

novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). However, “in the

absence of a timely filed objection, a district court need not conduct a de novo review, but

instead must only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation” and need not give any explanation for adopting the M&R.

Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis,

718 F.2d 198, 200 (4th Cir. 1983). After reviewing the record, the court may accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

                                      III.    DISCUSSION

       Having carefully reviewed the Magistrate Judge's M&R, the relevant portions of the

record and applicable legal authority, this Court is satisfied that there is no clear error as to the

M&R, to which no objection was made. Diamond, 416 F.3d at 315. Accordingly, this Court

finds that it should adopt the findings and recommendations set forth in the M&R as its own

solely for the purpose of deciding this Motion and that Defendants’ Motion should be

DENIED.




                                                     2

     Case 5:20-cv-00168-KDB-DSC Document 14 Filed 01/27/21 Page 2 of 3
                            IV.     CONCLUSION

 IT IS, THEREFORE, ORDERED that:

 1. The Magistrate Judge’s M&R, (Doc. No. 13), is ADOPTED;
 2. Defendants’ Motion, (Doc. No. 11), is DENIED; and
 3. The Parties are ordered to hold their Initial Settlement Conference and submit a
    proposed Case Management Order (in accordance with the Court’s standing order
    previously entered in this action) on or before February 5, 2021.



SO ORDERED ADJUDGED AND DECREED.


                         Signed:   January 27, 2021




                                             3

Case 5:20-cv-00168-KDB-DSC Document 14 Filed 01/27/21 Page 3 of 3
